Title: To George Washington from Thomas Mifflin, 25 June 1796
From: Mifflin, Thomas
To: Washington, George


        
          Sir.
          Philadelphia 25. June 1796.
        
        In consequence of a representation from the Inspectors of the Health-Office of the Port of Philadelphia, I have exercised the power vested in me by the laws of Pennsylvania, for imposing a Quarantine on all vessels arriving from the West-India Islands; and I have the honor to inclose a copy of my Proclamation on that subject for your Excellency’s information. I am, Sir, with perfect respect, Your most obedt Hble Servt
        
          Tho. Mifflin
        
      